DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 04/06/2021 amending Claim 1. Claims 1 and 3 – 6 are examined.  Claims 7-10 remain withdrawn from consideration as a result Applicant reply to the Restriction Requirement mailed on 10/03/2019.

Claim Objections
Claim 1 is objected to because of the following informalities:  
the text of claim 1 should be rewritten as shown below for proper clarity and include the insertions noted by underlines and the deletions noted in double brackets:
1. An arrangement comprising 
a turbomachine 
with a compressor having an outlet, and 
with a bleed air line, through which a leakage flow can flow and which is connected via a controllable valve to the outlet of the compressor, for supplying the leakage flow to a unit, 
wherein the unit is designed as a fan, jet pump or pump which can be driven by the leakage flow, [[and]] 
wherein the outlet of the compressor is connected to the controllable valve via a plenum chamber, said plenum chamber is connected to the outlet of the a mass flow of the compressor to multiple outlets, and 
wherein the controllable valve is continuously partially or fully open and serves to set a certain pressure in the plenum- chamber.
the change of “the mass flow” to - - a mass flow - - is for proper clarity and antecedent basis (there can be more than one mass flow from a compressor; for example there can be a mass flow from a compressor bleed at a compressor stage as discussed in applicant specification p. 1, ll. 25-26; there can also be a mass flow that is provided to a combustor of a turbomachine to be combusted with fuel as discussed in applicant specification p. 4 ll. 8-9); and
the change of “the plenum” to - - the plenum chamber - - for proper clarity and antecedent basis.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 – 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no support for the claim 1 limitation “the controllable valve is continuously partially or fully open”.  Applicant points to passages on pages 2, 3 and 5.  However there is not support for the valve being continuously open.  The term “continuously” or a similar term does not appear in applicant disclosure as filed.  In fact applicant disclosure appears to point away from the claimed valve being continuously partially or fully open.  For example applicant specification discusses closing of the valve (see p. 3 l. 35) pointing towards the valve closing at some point.  Further use of the valve permits “targeted ventilation” (see p.5 ll. 11-12) suggesting the air supplied to the jet pump via the controllable valve is possibly not always occurring and therefore the valve may be closed during some operating conditions.  Therefore the instant limitation is considered new matter.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3454239 (Frey).
As to claim 1, Frey discloses  (fig. 1 and fig. 3 below) an arrangement (col. 3, l. 29: “aircraft”) comprising a turbomachine 16 with a compressor (col. 1, l. 55) having an outlet (at 24), and with a bleed air line 20, through which a leakage flow can flow (col. 1, l. 55: “bleed air”) and which is connected via a controllable valve 34 to the outlet of the compressor, for supplying the leakage flow to a unit, wherein the unit is designed as a fan, jet pump (see col. 5, ll. 70-73 and annotation in fig. 3 below) or pump which can be driven by the leakage flow, and wherein the outlet of the compressor is connected to the controllable valve 34 via a plenum chamber 26, said plenum chamber 26 is connected to the outlet of the compressor (col. 1, l. 55), outside of the compressor, and distributes the mass flow of the compressor to multiple outlets (28, 30), and wherein the controllable valve 34 is continuously partially or fully open and serves to set a certain pressure P0 in the plenum chamber 26.

    PNG
    media_image1.png
    227
    725
    media_image1.png
    Greyscale
[AltContent: textbox (jet of bleed air from plenum chamber 26 via controllable valve 34 is ejected forward and entrains ambient air (col. 5, l. 75 to col. 6, l. 2))][AltContent: textbox (jet pump includes duct 32 and duct defined by panel 48 and wing section 42)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: textbox (ambient air entrained by jet of bleed air ejected  forward from duct 32)][AltContent: arrow][AltContent: arrow][AltContent: textbox (combined ambient air and bleed air)][AltContent: arrow][AltContent: rect]
The term “jet pump” is interpreted as “a pump in which a small jet of steam, air, water, or other fluid in rapid motion lifts or otherwise moves by its impulse a large quantity of the fluid with which it mingles” (Merriam-Webster online).
The phrase “is continuously partially or fully open and serves to set a certain pressure in the plenum” is interpreted as intended use (MPEP 2112.01 and 2114).  The valve 34 is capable of being continuously open during flight of the aircraft (col. 4, ll. 9-17).  There is a resulting pressure P0
As to claim 3, Frey discloses (fig. 1 and fig. 3 above) neither a pre-cooler nor a compressor is arranged between the controllable valve 34 and the unit (jet pump as pointed out in fig. 3 above and discussed in text of Frey).  There is no compressor or pre-cooler in duct 30 32.
As to claim 4, Frey discloses (fig. 1 and fig. 3 above) the unit can be driven by energy contained in the leakage flow (col. 6, ll. 8-11).
As to claim 6, Frey discloses (fig. 1 and fig. 3 above) the arrangement is designed as a static arrangement for supplying energy, or as an airborne vehicle (col. 3, l. 29: “aircraft”), a land vehicle or a water vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. 20170317364 A1 (Lucas) in view of US Patent 6820638 B1 (Gosinski) as evidenced by Frey.
As to claim 1, Lucas discloses (fig. 2 below) an arrangement comprising a turbomachine 33 34 35 with a compressor 33 having an outlet (see fig. 2 below), and with a bleed air line 46, through which a leakage flow (air bled compressor 33; the term leakage flow is interpreted 1) with respect to Applicant fig. 1 as the compressed air flow exiting applicant compressor 3) can flow and which is connected via a controllable valve (par. [0053], middle: “An adjusting means (flap or valve) may … be installed in the pressure input line 46 for regulating the gas mass flow” wherein adjusting means can be an actively adjustable valve, par. [0020], middle, also known as a “control valve”, par. [0045], bottom; also see fig. 2 below showing location of Lucas valve in line 46) to the outlet of the compressor, for supplying the leakage flow to a unit 40, wherein the unit is designed as a fan, jet pump 40 or pump which can be driven by the leakage flow (par. [0013], middle and bottom),
wherein the outlet of the compressor 33 is connected to the controllable valve via a plenum (see fig. 2 below), said plenum is connected to the outlet of the compressor, outside of the compressor (see fig. 2 below showing plenum outside of structure of compressor 33, and distributes the main mass flow of the compressor to multiple outlets 36 38 46, and wherein the controllable valve is continuously partially or fully open and serves to set a certain pressure in the plenum, but does not explicitly teach the plenum includes plenum chamber.

    PNG
    media_image3.png
    647
    826
    media_image3.png
    Greyscale
[AltContent: textbox (outlet)][AltContent: arrow][AltContent: textbox (plenum)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lucas control valve is located in pressure line 46; par. [0053], middle) )][AltContent: arrow]
Gosinski teaches an arrangement comprising a turbomachine (compressor; col. 2, l. 42) wherein the outlet 23 of the compressor is connected to a plenum 12 that includes a plenum chamber 12 wherein the plenum chamber is connected to an outlet 23 of a compressor (col. 2, l. 42), and distributes the mass flow of the compressor to multiple outlets 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide the plenum of Lucas with a plenum chamber as taught by Gosinski in order to facilitate to provide a rigorous structure for use in industry thereby preventing cracking and breading of Lucas plenum (Gosinski col. 1, ll. 50-54) to protect against downstream components from compressor surge during starting of compressor or increased compressed air flow (Gosinski col. 4, ll. 30-35) as well as to accommodate a supply of pressurized air during changes in valve 
The term “jet pump” is interpreted as “a pump in which a small jet of steam, air, water, or other fluid in rapid motion lifts or otherwise moves by its impulse a large quantity of the fluid with which it mingles” (Merriam-Webster online).
The phrase “is continuously partially or fully open and serves to set a certain pressure in the plenum” is interpreted as intended use of the controllable valve(MPEP 2112.01 and 2114).  The controllable valve of Lucas in view Gosinski in line 46 of Lucas is capable of being continuously open.  For example because the valve is optional .(col. 4, l. 4) the system of Lucas would not be negatively affected by the valve being open during normal operation.
The Lucas controllable valve is open for a continuously to regulate the gas flow to jet pump 40 to evacuate gasses from cathode chamber 12 (par. [0013], top).  Valves 38 and 39 are closed and valve 37 can be open (wherein compressed air drives turbine 34 to drive compressor 33) or closed (wherein motor 35 drives compressor 33) when compressor 33 supplies air to jet pump 40, the jet pump 40 entraining evacuated gasses wherein both the evacuated gasses and compressed air are expelled through line 49 (par. [0056], top).   Compressed air from compressor 33 pressurizes the plenum chamber of Lucas in view Gosinski (annotated by “plenum” in Lucas fig. 2 above) to a certain pressure.  In the scenario wherein valve 37 is closed one of ordinary skill would understand that the Lucas controllable valve in line 46 can be adjusted to result in certain pressure of the plenum chamber of Lucas in view Gosinski.  In the scenario wherein valve 37 is partially open the Lucas controllable valve in line 46 can also 
As to claim 3, Lucas in view of Gosinski teach the current invention as claimed and discussed above.  Lucas further discloses (fig. 2 above) neither a pre-cooler nor a compressor is arranged between the controllable valve and the unit (there is no pre-cooler or compressor within line 46).
As to claim 4, Lucas in view of Gosinski teach the current invention as claimed and discussed above.  Lucas further discloses (fig. 2 above) the unit 40 can be driven by energy contained in the leakage flow (par. [0013], middle and bottom).
As to claim 5, Lucas in view of Gosinski teach the current invention as claimed and discussed above.  Lucas further discloses (fig. 2 above) the arrangement has at least one component 10 which can be supplied (suction from jet pump 40 draws exhaust air from cathode chamber 12; therefore unit 40 is capable of “supplying” by means of suction; this is similar applicant jet pump 10 drawing fluid from fuel cell arrangement 12 to jet pump 10 via vacuum line 11 in applicant elected embodiment fig. 1) by the unit 40 with an air stream (32; par. [0044], top, “exhaust air”) for temperature control (the exhaust air 32 carries heat away from cathode chambers 12; par. [0048], middle) and/or ventilation (air enters cathode chambers 12 via line 31 and exits via line .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucas in view of Gosinski, as evidenced by Frey, and further in view of NPL Hydrogen Fuel Cell Powered VW (Edwards).
As to claim 6, Lucas in view Gosinski teach the current invention as claimed and discussed above.  Lucas further discloses the arrangement can be an electrical consumer (par. [0049], top), but does not explicitly teach the electrical consumer is designed as a static arrangement for supplying energy, or as an airborne vehicle, a land vehicle (par. [0049], top) or a water vehicle.
Edwards teaches an electrical consumer is a land vehicle (lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Lucas with the teachings of Edwards (i.e., to implement the fuel cell arrangement of Lucas in an electrical consumer automobile land vehicle) for the purpose of facilitating improving environmental emissions and providing quick recharging (Edwards lines 3-5).
Response to Arguments
Applicant's arguments received on 04/06/2021 ("Remarks") have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below. 
Applicant argues that support for newly amended claims is located in specification (Remarks p. 5 top).  In response there is no support for the controllable 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies, (i.e.: those features delineated below) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
first outlets and a second outlets (p. 5. middle)
current claim 1 only requires two outlets of the plenum chamber and there are no “first outlets” and “second outlets” in the specification or claims;
certain value (p. 5 middle) and certain set pressure value (p. 7, middle)
there is no value of the pressure of the plenum stated in specification of claims;
a constant flow of leakage mass flow, that is never fully discontinued (p. 5, middle)
there is no recitation of a constant flow in specification or claims;
normal operation of the whole system (see p. 5, bottom; p. 6, top)
there is no discussion of a normal operation in the specification or claims and there is no recitation of the whole system in the claims;
an overpressure valve (p. 7, bottom)
there is no overpressure valve claimed; there is only a controllable valve claimed;
“a certain setpoint value” (p. 8, top)
There is no claim limitation regarding a setpoint value;
“regulation of pressure within line 31” and “method of controlling a pressure”
There is no claimed regulation of pressure.  The Lucas valve is only required to be capable of setting a certain pressure.  Applicant claims are directed to an apparatus not a method; and
“Even if, pro arguendo, activation of valve 37 would lead to a pressure control within line 31, resulting in a pressure at a certain set point value within line 31, which it does not, then Lucas would disclose a completely different method of controlling a pressure, namely operating an overpressure valve to achieve a certain pressure setpoint value” (p. 8, bottom)
There is no “certain set point value”, “method”, “overpressure valve”, or “certain pressure setpoint value” claimed.  Further valve 37 is not the Lucas claimed controllable valve;
Applicant discusses Lucas valve 37 (p. 5, bottom and p. 6 top) and using valve 37 to achieve a certain pressure value (p. 7, middle).  Lucas valve 37 is not cited against applicant claims and therefore discussion of the valve 37 is not relevant.  There was a typo in the office action mailed on 01/06/2021 in par. 12 line 89 that has been corrected.  Also, an embodiment of Lucas is discussed wherein the ejector is located in 
Applicant states that the Lucas valve in line 46 is used for flushing the fuel cell.  In response there is no limitation in the claims precluding use of the controllable valve during flushing.  The valve is line 46 is never discussed as closing or being closed and therefore is capable of continuously being open.
Applicant argues that there no valve between line 31 and ejector 40 of figure 2 (p.7 top) and that there is no valve between the Lucas plenum and the Lucas ejector (p. 7, bottom).  In response as pointed the office action mailed on 01/06/2021 line 46 includes an adjustable valve ((par. [0053], middle: “An adjusting means (flap or valve) may … be installed in the pressure input line 46 for regulating the gas mass flow”).
Applicant discussed the claimed “first outlet”.  In response there is no “first outlet” in the current claim set.  Applicant argues that the Lucas ejector is not a sub-assembly because the ejector is a unit.  In response there is no sub-assembly in the claims.  Further the claim requires unit that is a jet pump. Therefore the rejection appears to be proper.
Applicant argues the Lucas ejector in only used in the shutdown phase of fuel cell.  The Lucas ejector is used during flushing operations.  There is no limitation in the claims precluding the use of the claimed valve during flushing operations.  There is no discussion in applicant specification of what operations the controllable valve is used during.
It is stated that the Lucas plenum does not have more than one “first outlet”.  There is no “first outlet” claimed.  Therefore Lucas is not required to have a “first outlet”. 

    PNG
    media_image3.png
    647
    826
    media_image3.png
    Greyscale
[AltContent: textbox (first outlet)][AltContent: arrow][AltContent: textbox (plenum)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lucas control valve is located in pressure line 46; par. [0053], middle) )][AltContent: arrow][AltContent: textbox (second outlet)][AltContent: arrow][AltContent: textbox (third outlet)][AltContent: arrow]
Applicant argues that because the Gosinski compressor shuts off and on that Gosinski it not combinable with Lucas under 35 USC 103.  Applicant goes into detail about hysteresis.  In response Lucas discloses a compressor.  Therefore the compressor of Gosinski is not combined with Lucas.  Gosinski is only used to provide the plenum of Lucas with a chamber as taught by Gosinski.  The plenum chamber of Lucas in view Gosinski is capable of setting a certain pressure as discussed in the corresponding claim 1 analysis in the 35 USC 103 section above. Applicant states that the Gosinski plenum chamber is provided for the sole reason of minimizing the hysteresis cycles (Remarks p. 8, middle). First there is no discussion of hysteresis in Gosinski.  Second Gosinski states that the plenum chamber protects the outlets of the plenum chamber from compressor surges (col. 4, ll. 30-35) and the structure of the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and includes prior art including plenum chambers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/MARC AMAR/
Examiner
Art Unit 3741